Citation Nr: 0000652	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right ankle with marked 
limitation of motion.

2. Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left ankle with marked 
limitation of motion.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for bilateral degenerative changes of the 
talonavicular joints was granted and assigned a 10 percent 
rating effective April 1971.  In July 1991 the veteran 
received an increase in evaluation, to 20 percent, for 
bilateral degenerative joint disease of the ankles.  In 
August 1996 separate 20 percent evaluations were assigned for 
degenerative joint disease of each ankle.  The veteran 
perfected an appeal and the matter is presently before the 
Board.

During the pendency of this appeal the RO denied entitlement 
to individual unemployability.  No Notice of Disagreement has 
been filed as to that matter and it is not before the Board.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims on appeal is of record.

2. The veteran's service connected degenerative joint disease 
of the right ankle results in no more than marked 
limitation of motion and there is no evidence of 
ankylosis.

3. The veteran's service connected degenerative joint disease 
of the left ankle results in no more than marked 
limitation of motion and there is no evidence of 
ankylosis.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease of the right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (1999).

2. The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease of the left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he experiences increased pain and 
increased difficulties as a result of his bilateral ankle 
disabilities.  Accordingly, the Board finds that his claims 
are plausible and well grounded within the meaning of the 
statutes and judicial construction.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of 
the VA's schedule for rating disabilities (rating schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
rating schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7.  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (1999).  
A disability of the ankle is rated in accordance with 
38 C.F.R. Part 4, Diagnostic Code 5271.  A minimum 10 percent 
rating is assigned when there is limited motion of the ankle 
which is moderate.  A 20 percent evaluation is assigned when 
there is motion restriction of an ankle which is marked.  
38 C.F.R. § 4.71a, Code 5271 (1999).  Pursuant to VA law, 
full ankle range of motion is defined as 0 to 20 degrees 
dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71a (Plate II) (1999).

The veteran's service connected bilateral degenerative joint 
disease of the ankles is currently evaluated as 20 percent 
disabling.  In order for there to be assigned a higher rating 
for an ankle disability, there must be shown to be ankylosis 
of an ankle in plantar flexion, between 30 degrees and 
40 degrees, or dorsiflexion, between 0 and 10 degrees.  
Should this be the case, a 30 percent evaluation is in order.  
When there is ankylosis of an ankle in plantar flexion at 
more than 40 degrees, or dorsiflexion at more than 10 degrees 
with abduction, adduction, inversion or eversion deformity, a 
40 percent evaluation is authorized.  38 C.F.R. § 4.71a, Code 
5270 (1999).

Service medical records show that the veteran was diagnosed 
with early degenerative changes of both talonavicular joints 
during active duty and that the condition was noted at his 
separation examination.  No traumatic event is evident in the 
record.

On VA physical examination in April 1972, the veteran 
reported that he injured the right ankle in 1969 when he 
dropped a garbage can on it.  The ankles were normal to 
examination, with no effusion, redness or swelling.  Large 
bony spurs were seen at the superior-anterior margins of the 
astralgus bones, bilaterally, on x-ray studies.  

The veteran underwent a Minnesota Multiphasic Personality 
Inventory (MMPI) test in May 1991 to assess the role of 
psychological factors in the management of chronic pain 
symptoms.  The score obtained by the veteran was on the 
border between scores obtained by patients for whom the 
subjective experience of pain may be exacerbated by 
psychological factors and scores obtained by patients whose 
complaints of pain appear attributable to physical 
etiologies.  

The veteran underwent a VA examination in April 1993.  The 
veteran reported a history of falling across his feet during 
basic training followed a by a progressive increase in pain 
in both ankles and feet.  Objectively, no swelling, 
deformity, joint effusions or erythema was noted.  Range of 
motion was as follows; left ankle plantar flexion 45 degrees; 
plantar dorsiflexion 10 degrees; right ankle plantar flexion 
45 degrees; plantar extension 10 degrees.  The diagnosis was 
traumatic arthritis of the ankles.

VA clinical records show that the veteran received physical 
therapy and care related to complaints of ankle pain on many 
occasions between 1991 and 1997.  In November 1996 the 
results of an MMPI2 test suggested a strong psychological 
component to chronic pain symptoms.  A December 1996 
Psychology note interpreted the results as indicative of a 
somatic preoccupation, depression and anxiety.  

A January 1997 outpatient treatment record notes that the 
veteran provided a history of being injured in Vietnam when 
he was thrown from an armored personnel carrier which hit a 
mine.  He reported that he wore casts on both legs for two 
months.

In March 1997 the veteran was dismissed from the pain clinic 
for poor cooperation.

An April 1997 private medical report is of record.  It notes 
a history, provided by the veteran, of bilateral ankle 
fractures during service in Vietnam.  Physical examination 
showed the veteran as using a wheelchair because he reported 
an inability to walk.  He reportedly wore ankle supports on a 
full-time basis when he was out of bed.

Examination of the ankles was quite limited and difficult.  
No distal swelling, cyanosis or clubbing was noted.  Attempts 
to determine active and passive ranges of motion were 
unsuccessful due to complaints of severe pain and trembling 
and shaking throughout the veteran's entire body.  
Degenerative changes of the ankles bilaterally were confirmed 
by x-rays.  The impression was that it could be seen that 
this would be limiting in the veteran's ability to stand, 
walk, move about and lift and carry heavy objects.  Also, it 
was noted that patient's complaints of pain during the active 
and passive range of motion tests could have represented a 
somewhat exaggerated response to pain, but x-rays confirmed 
objective evidence of a basis for arthritic pain.  

The veteran was afforded a VA examination in December 1997.  
He reported being confined to a bed and wheelchair at the 
time.  He claimed that during service in Vietnam he was 
pinned against a wall by a forklift while loading food 
rations and that two months of cast immobilization followed.  
The examiner noted that review of the claims file was 
generally devoid of hard evidence of actual pathology other 
than reference to radiographic evidence of degenerative joint 
disease at the talonavicular articulation and predominant 
referral to right ankle problems.

Physical examination revealed that the veteran groaned 
steadily during his visit.  The examination was what the 
examiner would not deem "cooperative", with substantial 
muscle guarding of any attempted moving through ankle joint 
range of motion.  The examiner described the veteran's 
elicitation of tenderness as out of proportion and nonfocal, 
generally circumferential about the ankle joints.  A few 
degrees of ankle range of motion could be identified at best.  
Moderate bilateral ankle swelling was noted.  

It was noted that the examiner strongly suspected a 
factitious component and very much doubted that the veteran's 
history substantiated this degree of bilateral impairment and 
debility.  The examiner suspected the veteran's description 
of ankle dysfunction may be "embellished theatrically", 
however to offer the veteran the maximum benefit of the 
doubt, a bone scan and magnetic resonance imaging (MRI) were 
ordered to rule out specific pathologic changes.  After 
review of the MRI, the examiner stated that the report taken 
in its entirety could support the diagnosis of degenerative 
joint disease in the left ankle more than the right, although 
actual severity cannot be judged/graded accurately for 
reasons cited in the examination/assessment.

Upon reviewing the evidence and the veteran's disability 
picture, the Board finds no basis for assigning ratings 
greater than the currently assigned separate 20 percent 
ratings for bilateral ankle disability.  The disability 
picture does not more nearly approximate the criteria 
required for higher evaluation.  Although pain and motion 
restriction is present, the clinical data shows that the 
disability does not involve ankylosis, as required for a 
rating in excess of 20 percent for an ankle disability.  At 
the time of the recent examination, the veteran had plantar 
flexion and dorsiflexion, albeit with pain.  However, there 
was no reference to ankylosis.  

The Board notes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  VA regulations require that 
a finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In this case, the Board notes that the positive finding of 
pain does not warrant entitlement to an additional rating for 
functional loss of both ankles due to pain.  The diagnostic 
studies and examinations reflect a valid basis for the 
findings of degenerative joint disease, however the record 
indicates that the inability to assess what, if any, 
functional loss has resulted is due to the veteran's lack of 
cooperation in connection with the examination process and 
apparent lack of candor in providing accurate history and 
proportional subjective complaints.  The private examiner in 
April 1997 noted that based on history and x-rays, it could 
be seen that the bilateral ankle disability could limit the 
veteran's ability to stand, move, walk about and carry heavy 
objects.  However this statement is equivocal and based on 
the apparently unreliable history, an inadequate range of 
motion examination and possibly exaggerated subjective 
complaints.  It is of little probative value and it is not 
evidence of pathology supporting the claim of functional 
loss.  The December 1997 VA examiner strongly suspected a 
factitious component to the veteran's complaints, noting his 
uncooperative attitude, muscle guarding with any attempted 
movement, and nonfocal disproportionate complaints of 
tenderness.  He reportedly wears ankle supports, yet claims 
to be wheelchair-bound when not in bed.  The veteran's ever-
changing history of the origins of his disability is further 
evidence of his unreliability in presenting an accurate 
description of current impairment.  

Examination of the record shows that the objective evidence 
of pathology is scant and indicates only that the veteran has 
moderate bilateral ankle swelling.  There is no evidence of 
atrophy of the lower extremities or other reliable evidence 
of more severe functional loss.

Based on the clinical data and pertinent law and regulations, 
the Board concludes that, in this case, an additional rating 
based on the veteran's functional loss due to pain is not 
warranted due to the lack of objective pathology supporting 
such a rating.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  The record reflects the RO considered and 
declined to refer the veteran's case for an extraschedular 
evaluation.

The Board concurs and finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's disability level.  There is no 
persuasive evidence of any unusual or exceptional 
circumstances such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right ankle with marked 
limited motion is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left ankle with marked 
limited motion is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

